Motion Denied; Appeal Dismissed and Memorandum Opinion filed July 10,
2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00242-CV

                  WILLIAM SHELTON MARKS, Appellant
                                         V.
                THOMAS HEYWARD CARTER III, Appellee

                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-83348

                 MEMORANDUM                      OPINION
      This is an attempted appeal from orders denying plaintiff/appellant William
Shelton Marks’ motion to disqualify counsel and denying his request for
reconsideration of his motion to disqualify counsel.

      Generally, appeals may be taken only from final judgments. Lehmann v. Har–
Con Corp., 39 S.W.3d 191, 195 (Tex.2001). Interlocutory orders may be appealed
only if permitted by statute. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352,
352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992)
(orig. proceeding).

       No statute appears to permit an interlocutory appeal of the orders appellant
attempts to appeal. On June 8, 2018, this court notified the parties of its intention to
dismiss the appeal for lack of jurisdiction unless, by June 18, 2018, a response was
filed showing meritorious grounds for continuing the appeal. See Tex. R. App. P.
42.3(a). No response was filed.

       The appeal is DISMISSED for lack of jurisdiction.1



                                         PER CURIAM



Panel consists of Justices Jamison, Wise, and Jewell




       1
         On May 7, 2018, appellant filed a document entitled “Non-Suit.” He states in that
document that he “files this non-suit without prejudice” due to “undue intimidation by the district
attorney for Harris County Texas” as well as “disparate economic, resource, and influential
advantage that the district attorney has to overwhelm the appellant’s limited ability and resources.”
To the extent appellant’s filing can be considered a motion for voluntary dismissal of his appeal
under Texas Rule of Appellate Procedure 42.1(a)(1), the motion is DENIED AS MOOT.

                                                 2